Scott, Judge,
delivered the opinion of the court.
1. Our view of this case must depend, in a great measure, upon the light in which the county court is to be regarded, in its action upon the subject. If Conner is to be looked upon as one presenting a demand for services against the county for adjustment, and as having had it allowed, the conduct of the county court, in rescinding at a subsequent term the order making the allowance, can scarcely be sustained. But if, on the other hand, the sum for which the warrants were directed to be issued, was a mere gratuity, then it is conceived that the court had authority, at a subsequent term, to vacate the order directing a warrant to be issued, before it was actually done. It appears to us, that the transaction is to be regarded in this latter light. If there was a claim against the county, founded on a sufficient consideration, why was not an account made out and presented as in other cases ? Why adopt the anomalous method of petitioning a judicial body to do justice ? Why take a postponement of the payment to a far distant day without the allowance of interest ? Nor is the consideration unimportant that the account for building the bridge had been settled and allowed. The order on its face shows that it was designed as a gratuity, independently of the facts set forth in the return to the mandamus, which were admitted.
The duties of the county court are various. Some of them are judicial; some are merely administrative. When a judicial act is done, its errors can only be corrected in the mode pointed out by law. It is not in the power of the court at a subsequent term to vacate or annul it. But if the county court, in its administrative capacity, does an act which should after-wards be deemed unwise, inexpedient or exceeding its authority, *511it may at any time correct its course. Its powers, in sucb matters, may be assimilated to those o£ a legislative body. If a law should direct that a sum of money be given as a gratuity to an individual at a future day, the legislature, before that day arrives, may repeal that law. We are not defending the wisdom or propriety of such legislation, but merely expressing an opinion as to the abstract power of doing such an act. A county court has no authority to give away the funds entrusted to its management for the public benefit. If an order for such a purpose should be made, it is competent to rescind it at any time by a subsequent order.
The other judges concurring, the judgment will be reversed, and the cause remanded.